Per curiam.
The lessee of a farm filed suit for specific performance of an option to purchase and for damages. The lessor offered evidence as to a cancellation agreement and the *776jury found in his favor. Plaintiff appeals the denial of his motion for new trial urging errors in the qualification of the jury, the admission and exclusion of evidence, and in the charge of the court. We find no reversible error.
Argued January 10, 1978
Decided February 22, 1978.
Sumner & Mitchell, Douglas W. Mitchell, III, for appellant.
Bennett, Pedrick & Bennett, E. Kontz Bennett, Sr., for appellee.

Judgment affirmed.


All the Justices concur.